DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/22 has been entered.
 
Election/Restrictions
Claim 4 and dependent claim 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of first antigen-binding site, wherein the elected species comprises a variable heavy/light chain pair which is SEQ ID NO:39/40, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/21. Claim 4 does not comprise species embodiments that read on the elected species, i.e., a variable heaving chain comprising CDR1-3 of SEQ ID NO:64, 65, 66, respectively, as set forth in claim 3). Because claim 9 depends from claim 4, it must also include the limitations set forth in claim 4.
	Claims 1-3, 5-8, 15, 16, 18, 19 and 28-32 are under examination in so far as they read on the elected species of first and second antigen-binding site, there being no allowable generic or linking claim. 
If claim 4 was not drawn solely to nonelected species and was not withdrawn as a result, it would be subject to the double patenting rejections below.

Response to Amendment
The rejection of claims 8, 9, 17-19 under 35 USC 112(a) for lack of enablement is withdrawn in view of the amendment to claims 8 and 9 changing the dependency from claim 1, cancellation of claim 17 and amendment of claims 18 and 19 defining the heavy and light chain CDRs of the second antigen-binding region. It is noted that as amended, claim 9 is now considered withdrawn and claim 8 is rejected with claim 3 under 35 USC 112(a) for lack of written description.
The rejection of claims 1-7, 15-19, 28-37 under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 in view of US Patent 9,963,513 B2 and US Patent 9,683,053 B2 is withdrawn in favor of the new rejection below and in view of the amendment to certain claims structurally limiting an antigen-binding site and of cancellation of claim 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5-7, 15, 16 and 28-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18, 42-45 and 52-57 of copending Application No. 17/266,349 (‘349 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because. Both applications claim a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds BCMA, and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. Copending application ‘349 requires that the first antigen-binding site comprise an antibody scFv.  Both applications specify that the first and second antigen binding sites are on the same polypeptide (instant claims 4 and 6, ‘349 claims 20).  Both also claim the protein wherein the antibody Fc domain (i.e., CD16-binding domain) comprises hinge and CDH2 domains of human IgG1 antibody (instant claims 28-30 and 37, copending claims 39-45). Claims 32-36 correspond to copending claims 53-57, drawn to a formulation comprising the protein, cell comprising at least one encoding nucleic acid, method of enhancing tumor cell death and method of treating cancer. The instant claims are generic as to structure, and the species of binding proteins in ‘349 render the instant genus claims obvious. It is noted the NKG2D antibody sequences elected in the instant application are not claimed or disclosed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant requests (p. 9 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


Claims 1-3, 5-8, 15-16 and 28-37 remain and new claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-24 of copending Application No. 16/483,330 (‘303) in view of US Patent 9,683,053 B2. 
Both applications are drawn to a protein comprising 1) a NKG2D-binidng site, 2) a tumor-associated antigen-binding site, and 3) an antibody Fc domain or a portion thereof sufficient to bind CD16 or a CD16-binding site.  Instant SEQ ID NO:39 and SEQ ID NO:1 are the same and are identical to SEQ ID NO:1 of ‘330, i.e., the heavy chain variable domain of the NKG2D-binding site.  The instant application specifies the tumor-associated antigen (TAA) is BCMA. Copending application ‘330 listed in original claim 17 that BCMA was a TAA, though that species of TAA is canceled in currently amended ‘330 claim 17, it is still encompassed by generic claim 1.  Paragraph [0181] in the instant specifications defines BCMA as a TAA. Both applications claim wherein the first or second binding domains are single domain antibodies and claim common structures for the trispecific protein, as well as a formulation comprising the protein, cell comprising a nucleic acid encoding the protein, method of enhancing cell death comprising exposing a tumor and NK cells to the protein, and method of treating cancer by administering the protein. Both applications claim wherein the protein comprising and Fc domain comprise hinge and CH2 domains and an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Copending application ‘330 does not claim wherein there is a substitution in the Fc region. 
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.
This is a provisional nonstatutory double patenting rejection.

Applicant requests (p. 9 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


Claims 1-2, 5-7, 15-16 and 28-37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 33-35, 37, 38-43 and 45-47 of copending Application No. 16/967,218 (‘218) in view of US Patent 9,683,053 B2. 
Both applications have claims drawn to a method of enhancing tumor cell death comprising exposing a tumor and natural killer cells and to a method of treating cancer comprising administering to a subject a protein comprising 1) a NKG2D-binidng site, 2) a tumor-associated antigen-binding site, and 3) an antibody Fc domain or a portion thereof sufficient to bind CD16 or a CD16-binding site.  The instant applications specifies the tumor-associated antigen (TAA) is BCMA. Paragraph [0181] in the instant specifications defines BCMA as a TAA. An antigen-binding site that binds BCMA is encompassed by the term tumor-associated antigen-binding site.  Both applications claim wherein the first or second binding domains are single domain antibodies and claim common structures for the trispecific protein. Because copending applications claims a method of using the trispecific protein, the protein itself is obvious, as is a formulation comprising the protein, and a cell comprising a nucleic acid encoding the protein. Both applications also claim wherein the protein comprising and Fc domain comprise hinge and CH2 domains and an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Copending application ‘218 does not claim wherein there is a substitution in the Fc region. 
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.
This is a provisional nonstatutory double patenting rejection.

Applicant requests (top of p. 10 of REMARKS) that the rejection be held in abeyance until the indication of allowable subject matter. The request has been fully considered, but is not persuasive. The rejection cannot be held in abeyance and is maintained for the reasons of record.


New:
Claims 1, 2, 5-7, 15, 16 and 28-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 58-79 of copending Application No. 17/534,628 (‘628 reference application). 
 Although the claims at issue are not identical, they are not patentably distinct from each other because. Both applications claim a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds BCMA, and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. Copending application ‘628 requires the antibody Fc domain comprises a hinge and CH2 domain (claim 1) that the first antigen-binding site comprise an antibody scFv (claim 2), i.e., are on the same polypeptide. Both applications claim wherein the Fc domain comprises a CH2 domain of a human IgG1 antibody and comprises at least one different in from human IgG1 (instant claims 28-31 and 37 and claims 72-74 and 77 of ‘628).  Both claim wherein the VH and VL of the first antigen binding sites are on the same polypeptide (instant claim 1 and claim 59 of ‘628). The instant claims are generic as to structure, and the species of binding proteins in ‘628 render the instant genus claims obvious. It is noted the neither the NKG2D or BCMA antigen-binding sequence elected in the instant application are claimed or disclosed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 31 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 31 and 37 are indefinite because they refer to particular amino acids, e.g., E356, without reference to a particular sequence or numbering system, e.g., using Kabat numbering system (see instant specification, end of [0098]).  As a result, there is ambiguity concerning the amino acids listed. 

Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 is drawn to the trispecific protein of claim 1, for which it is specified that the first antigen-binding site, i.e., that binds NKG2D, comprises a heavy chain CDR1, CDR2 and CDR3 sequence of SEQ ID NO:64, 65 and 66, respectively, comprised by VH of SEQ ID NO:1 (Table 1). Dependent claim 8 further limits the first-antigen binding site to one comprising a heavy chain variable domain (VH) at least 95% identical to SEQ ID NO:1, which because of dependency requires that any amino acid differences be in framework regions (FR). Neither claim has a limitation directed to a light chain or variable domain thereof. While the heavy chain CDRs (HCDRs) are common to the VH sequence of 20 antibodies show in Table 1 (beginning p. 15), there are a variety of VLs paired with them, represented by even numbered sequences of SEQ ID NO:2-40. Nevertheless, these VLs share high identity in the light chain CDRs (LCDRs), which by Kabat numbering are approximately amino acids 24-34 (LCDR1), 50-56 (LCDR2) and 89-97 (LCDR3), with most CDR differences being conservative amino acid substitutions, e.g.,  SEQ ID NO:40 compared to SEQ ID NO:2, in which the LCDR1-2 are identical:

    PNG
    media_image1.png
    186
    582
    media_image1.png
    Greyscale

Or SEQ ID NO:40 compared to SEQ ID NO: 20, in which there is a single different amino acid in LCDR1 and 3 in LCDR3, one of which is a conservative substitution:

    PNG
    media_image2.png
    180
    575
    media_image2.png
    Greyscale

The VL disclosed are structurally related and not representative of the broad genus of VL encompassed by the claims.  The prior art supports the interaction of the VH and VL in the formation of an antigen-binding site. For example, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph). In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….” Herold et al. (Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017, p. 2, end of second paragraph), which was published after the effective filing date of the instant application, looked at VH/VL interfaces and how changes effected antigen binding and found, “Our results on the effects of mutations on domain structure, stability, association and antigen binding together with CDR exchange experiments reveal complex relationships between structural and functional properties within the VL and VH domains.” It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.” 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This is not the case for the first antigen-binding site which binds NKG2D and comprises HCDR1-3 of SEQ ID NO:64-66, respectively, for which no VL CDRs are set forth in the claims and for which only a limited structurally-related set of VLs is disclosed (Table 1). There is no reasonable expectation that a VH comprising the above HCDR1-3 can pair with a representative number of VLs, only a small number of structurally-related VLs of which have been disclosed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the sequences referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed NKG2D-binding sites, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Applicant’s arguments that pertain to the new rejection above are address here:
Applicant argues (p. 12, middle) that there are various clones that have the same VH ( or same HCDRs) but different VL sequences.  All of these bind NKG2D (Example 1 and Figs. 14-18) and activate NKG2D (Exs. 3-4 and Figs. 22, 23, 25-27) and/or enable cytotoxicity of target tumor cells (Ex. 5 and Fig. 28). There are three multispecific binding proteins that also have the same VH but different VL sequences in the NKG2D-binding domain, which all bind as designated in the instant claims and induce cytotoxicity of target cancer cells (Fig. 33).  The specification provides a sufficient amount of working examples so the skilled artisan can make and use the claimed subject matter in amended claim 8.  The argument has been fully considered, but is not persuasive.  Even though the claims are now rejected as lacking written description instead of lacking enablement commensurate in scope of the claims, Applicant’s argument can be applied to the new rejection as supporting written description for the full genus of trispecific proteins encompassed by the claims; however, this is not persuasive.  As discussed in the rejection, the claims have no limitation directed to the VL or CDRs thereof. While there are multiple NKG2D-binding sites that share the same VH CDRs or same VH, there are a limited number of VLs (even numbered sequences of SEQ ID NO:2-40) these are paired with particular VH and the variation in the VLs is small. That is, the VLs share high identity in the light chain CDRs (LCDRs), with most CDR differences being conservative amino acid substitutions.  The description in the instant specification does not support the broad genus of antigen-binding sites having the designated VH CDRs (and for claim 8, also having at least 95% identy to SEQ ID NO:1) wherein the VH is paired with any VL for the reasons set forth above. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-7, 15, 16, 18, 19, 28-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 in view of US Patent 8,593,562 B2, US Patent 9,963,513 B2 and US Patent 9,683,053 B2.
	US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises and antigen-binding domain that binds to NKG2D and CD16 ([0102]), and wherein the construct has a Fc domain ([002] and [0033]-[0035]). Further, it is taught that the multispecific antibody binds a cancer/tumor cell, including one expressing a hematological antigen. There are 12 cancer antigens designated as hematological antigens, of which BCMA is one (end of [0099]). The multispecific antibody can treat cancer, including hematological cancer (claim 182). Cancers that can be targeted with the multispecific protein include multiple myeloma ([0098] and [0645]).  Multiple myeloma is a hematological cancer ([1172]). It is taught that NKG2D is a receptor that acts as both in a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). Paragraph [0102] lists 27 targets for NK cell engagers which can be a ligand or antigen-binding domain, including NKG2D and CD16.  It is further noted in [0669] that, “NKG2D is a receptor that provides both stimulatory and costimulatory innate immune responses on activated killer (NK) cells, leading to cytotoxic activity…. CD16 is a receptor for the Fc region of IgG, which binds complexed or aggregated IgG and also monomeric IgG and thereby mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses, such as phagocytosis.” Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (BCMA) antigen binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second (BCMA) antigen binding site (e.g., Fig. 15B).  The theory of function of a multispecific molecule that binds a NK cell and a tumor cell is described as being that the molecule will target the immune cell (NK) to the cancer cell ([0004]): “Increasing the proximity and/or activity of the immune cell using the multispecific molecules described herein is expected to enhance an immune response against the cancer cell, thereby providing a more effective cancer therapy. Without being bound by theory, a targeted, localized immune response against the cancer cell is believed to reduce the effects of systemic toxicity of the multispecific molecules described herein.”  Pharmaceutical compositions comprising a multispecific antibody and a pharmaceutically acceptable carrier are set forth ([0264]). Antibodies of the invention may be primate, e.g., monkey ([00445]). Recombinant production of the multispecific antibody wherein a host cell comprising one or more nucleic acids encoding the multispecific antibody is cultured (e.g., claims 178-180).  US 20170368169 does not teach wherein the VH and VL are at least 95% identical to SEQ ID NO:91 and 92 or comprise the VH CDR1-3 of SEQ ID NO:137-139 or VL CDR1-3 of SEQ ID NO:140-142.  Nor does it teach wherein the Fc domain comprises one or more positions substituted as set forth in instant claim 31 or 37.
 	US 8,593,562 teaches antibody Fc-heterodimeric antibodies, including an NKG2D antibody, M315, from which the VH and VL were used to make construct M315 scFv-Fc by a method old in the art (col. 11, lines 62-67). The Fc region comprised a hinge and CH2 domains of human IgG1 Fc with mutations E356K, E357K, K360D, T366W, L368A, D399K/R Y407V, and or K409E (TABLES 6 and 7, Fig. 9 and col. 13), particular combinations of which were favorable for enhancing heterodimer formation.
 	US 9,963,513 teaches a BCMA antibody having the variable heavy and light chain regions (VH and VL) of SEQ ID NO:29 and 19 (col. 8, line 41, TABLE 1, antibody 83A10). Recombinant production of the antibody in which an expression vector comprising a polynucleotide sequence encoding the antibody is expressed in vitro in a host cell (col. 26, lines 29-41), as well as production of the antibody by immunization is taught (Example 1D).  The antibody binds BCMA expressed by a human multiple myeloma cell line (TABLE 7, Fig. 4A). The antibody crossreacts with cynomolgus monkey BCMA (Example 1H6 and TABLE 4).  Example 3B discloses IgG1 anti-BCMA antibody comprising a Fc region (see TABLE 6). It is taught (col. 13, lines 39-43) that, “Another advantage of the antibody according to the invention is based on the inclusion of an Fc portion, which is associated with an elimination half-life of about ~12 days and allows at least once or twice/week administration.” Also taught are bispecific BCMA-CD3-binding antibodies with an Fc region which bind multiple myeloma cells as well as CD3-expressing T cells, and were designed to redirect T cell cytotoxicity to multiple myeloma cells (Example 5C, Examples 7-8 and 11). A 2007 reference is cited which found that anti-BCMA antibodies that blocked BCMA ligand activity promoted cytotoxicity of multiple myeloma cell lines (col. 1, lines 48-51). Separately two WO documents are cited as disclosing antibodies against BCMA and their use in treatment of lymphomas and multiple myeloma (col. 1, lines 43-45). The claims are drawn to a method of treating multiple myeloma comprising administering to a subject in need thereof a bispecific antibody that binds BCMA and CD3 and comprises an Fc portion (claims 1 and 4).
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24), which facilitate heterodimerization of two immunoglobulin chains.
	 It would have been obvious before the effective filing date of the instant application to have a trispecific construct as disclosed by US 20170368169 which bound both NKG2D and CD16, as well as a tumor-associated antigen, and specifically a hematological cancer-associated antigen which is BCMA, for the treatment of multiple myeloma. Several BCMA antibodies had been shown to be useful in the treatment of multiple myeloma (US 9,963,513), a hematological cancer. The inclusion in the trispecific antibody of NKG2D and a CD16-binding region, especially an Fc domain, would have been desirable because as stated by US 20170368169 ([0669]), “[I]t is a receptor that provides both stimulatory and costimulatory innate immune responses on activated killer (NK) cells, leading to cytotoxic activity…. CD16 is a receptor for the Fc region of IgG, which binds complexed or aggregated IgG and also monomeric IgG and thereby mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses,…” It is also discussed ([0004]) that bringing NK cells in proximity to tumor cells, a more effective immune response with enhanced cytotoxicity can occur, also reducing system toxicity by producing a localized immune response. Further, US 9,963,513 taught a trispecific immune cell-engaging construct comprising a tumor-targeting moiety that is a BCMA-binding antibody and having an Fc, i.e., CD16-binding, region. It would have been obvious to have an immune cell-targeting domain with a BCMA-binding domain, wherein an NKG2D-binding antibody or antigen-binding fragment thereof was combined with a BCMA-binding site so that instead of redirecting T cell cytotoxicity to multiple myeloma cells as taught for the BCMA-CD3-binding bispecific antibody of US 9,963,513, NK cytotoxicity would be directed toward multiple myeloma cells in light of the disclosure of US 20170368169. It would have been obvious wherein the NKG2D antigen-binding portion also bound non-human primate NKG2D, such as cynomolgus for preclinical testing (see, e.g., US 9,963,513, Example 1H6) and/or was formed by a VH and VL on the same polypeptide, e.g., a single chain scFv binding site, as taught by US 20170368169 and US 8,593,562. It would have been obvious to have had as the BCMA-binding region of the trispecific construct the 83A10 antibody as taught by US 9,963,513, which 83A10 antibody has the VH and VL of SEQ ID NO:29 and 19, which are identical to instant SEQ ID NO:91 and 92, respectively, and inherently comprise the VH CDR1-3 of instant SEQ ID NO:137-139 and VL CDR1-3 of instant SEQ ID NO:140-142.  This would have been a desirable antigen-binding portion of the trispecific construct because antibody 83A10 binds multiple myeloma cells. It would have been obvious wherein the CD16-binding site was an IgG1 Fc domain comprising a hinge and CH2 domain as disclosed for multispecific antibodies of US 20170368169, which taught the advantage of an Fc domain was extending antibody half-life so that less frequent administration was required as well as the ability upon binding to CD16 of mediates antibody-dependent cellular cytotoxicity (ADCC) and other antibody-dependent responses, such as phagocytosis. It further would have been obvious wherein the Fc domain differed from human IgG1 at position K409W and/or substitutions at other locations such as S364, T366 and T411, for example, which were known to facilitate heterodimerization of two immunoglobulin chains.


Applicant’s arguments that pertain to the new rejection above are address here:
Applicant discusses applicable case law (first paragraph of section (i) on p. 13 of REMARKS), which is agreed with, but with a caveat.  In referencing in re Roka (CCPA 1974), Applicant states, “To support a prima facie finding of obviousness, it is required that he prior art references must teach or suggest all the claim limitations.” In response, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant argues (paragraphs bridging pp. 13-14) that the inclusion of the limitation in claim 1 requiring that the first antigen-binding site comprise a VH and VL on the same polypeptide makes the invention nonobvious.  The argument has been fully considered, but is not persuasive.  It is maintained that US 20170368169 teaches wherein the VH and VL of an antigen-binding site is on the same polypeptide (e.g., Fig. 9A-B, 10A-C), wherein that binding site is for an immune cell engager, of which NKG2D is one (e.g., [0102]).  Further, newly applied reference US 8,593,562 teaches a single chain NKG2D-binding antibody linked to a human IgG1 Fc domain comprising specific amino acid mutations facilitating heterodimerization.  Both references support the obviousness of this type of single chain antigen-binding site, including in a multispecific protein, with a reasonable expectation of success of its multispecific antigen-binding functionality.
Applicant argues (section (ii) beginning on p. 14) that none of the references teaches or suggests the protein as claimed, including one in which an NKG2D-binding site “comprises a heavy chain variable domain and a light chain variable domain, wherein the heavy chain variable domain and the light chain variable domain are present on the same polypeptide.”  Nowhere does US 20170368169 show this, let alone in a protein that also binds BCMA and with an Fc domain or portion thereof or antigen-binding site sufficient to bind CD16. None of the patents relied upon “explicitly set all the claimed elements in amended claim 1.” (p. 15, second paragraph)  The argument has been fully considered, but is not persuasive.  A rejection under 35 USC 103 does not require explicit teachings of all the claimed elements together in the form of the final product.  Instead, as discussed in terms of case law above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  It is maintained that the rejection satisfies this burden.  Further, as discussed in the immediately preceding paragraph, US 20170368169 does teach multispecific Fc domain-containing or CD16-binding, immune and tumor cell engaging molecules, e.g., Figs. 9B and 10B.  Further, US 8,593,562 teaches a single chain NKG2D-binding antibody linked to a human IgG1 Fc domain comprising specific amino acid mutations facilitating heterodimerization, further supporting the reasonable expectation of successfully making a single chain NKG2D-binding Fc domain linked polypeptide.  It is noted in the descriptions of Fig. 2 in US 8,593,562 that the FcRn receptor-binding site is located in the Fc region (e.g., col. 4, 54-62).
	Applicant argues (section (iii) beginning p. 15, as well as REMARKS dated 1/11/22) that unexpected results within the scope of claim 1 would rebut any presumption of obviousness.  Applicant points to in vitro examples of TriNKETs (cFAE-A49.801 and cFAE-A49.901) which have the same A49 NKG2D-binding domain but different BCMA-targeting domains, showed enhanced NK cell-mediated lysis to a similar extent, but potency was increased when BCMA-binding EM-901 targeting domain was used (Fig. 39, [0193]; SEQ ID NO:93 and 94, [0186]-[0187]).  Killing was increased compared to the EM-901 monoclonal antibody (Fig. 33). Also, “the specification provides that “TriNKETs described herein including an NKG2D-binding domain (e.g., A40-TriNKET, A44-TriNKET, A49-TriNKET, C26-TriNKET, F04-TriNKET, F43-TriNKET, F47-TriNKET, and F63-TriNKET and a binding domain for tumor associated antigen BCMA delay progression of the tumor more effectively than monoclonal antibodies that include the same tumor antigen-binding domain” (para. [00119]).” (emphasis added by Applicant)  The results could not have been predicted based on the combination of references. The argument has been fully considered, but is not persuasive. The claims are directed to a genus of NKG2D antigen-binding sites, a genus of BCMA-antigen-binding sites and a genus of Fc domain/portions or CD16 antigen-binding sites in different formats including heterodimeric, multispecific antibodies, conjugates, Triomabs, and TriKEs, among others (e.g., [0078]-[0082], and Figs. 1-13), while the showings of purported unexpected results is limited to a particular TriKEs of, e.g., A40-TriNKET, A44-TriNKET, A49- TriNKET, C26-TriNKET, F04-TriNKET, F43-TriNKET, F47-TriNKET, and F63- TriNKET, which have very particular structures, including particular antigen-binding site sequences. Even assuming the results were unexpected, which is not agreed with, not all combinations encompassed would reasonably have been expected to result in the effect of enhancing cytotoxic activity of rested NK cells, that is, the inclusion of any antigen-binding molecule that binds separately NKG2D, BCMA and CD16, or that has these three portions within any possible structure that allows for binding to the three antigens. There is no showing that embodiments other than the disclosed TriNKETs falling within the scope of the claims will behave in a similar manner. As discussed in MPEP 716.02(d) (see In re Clements, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)): “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”” Here, the claims encompass a large genus, only a limited number of species of which were shown or would reasonably have been expected to have purportedly unexpectedly enhanced effects. Additionally, it is not agreed that it is unexpected that a bi- or tri-specific antibody is more effective in inducing tumor cell cytotoxicity than a single monoclonal antibody (mAb; e.g., EM-901, a BCMA-binding mAb), which binds only a single target. For example, Trivedi et al. (Clin. Transl. Sci. 10:147-162, 2017, cited in the PTO-892 mailed 3/22/22) reviews aspects of bispecific antibodies, stating (p. 147, col. 1, 2nd paragraph), “These dual-nature antibodies have key advantages that can potentially enhance therapeutic efficacy compared with monotherapy or traditional combination therapies by: i) simultaneously blocking two different targets or mediators that have a primary role in the disease pathogenesis; ii) inducing cell signaling pathways (e.g., proliferation or inflammation); iii) retargeting to mediate antibody-dependent cell-mediated cytotoxicity (ADCC); iv) avoiding the development of resistance and increasing antiproliferative effects, specifically in oncology; and v) temporarily engaging a patient’s own cytotoxic T cells to target cancer cells, thus activating cytotoxic T cells to cause tumor lysis (e.g., bispecific T-cell engagers (BiTE)).”
	For the reasons set forth in the rejection and discussed here, the rejection is prima facie obvious and is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        August 26, 2022